internal_revenue_service number release date index number ---------------------------- ------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-122572-10 date date a tax_year plan custodian account account dear -------------------- ---------------------------- ------------------------ ------- --------------------- -------------- ------------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-3 for a to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax_year the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by a and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process a is a canadian citizen who became a resident_of_the_united_states in tax_year a hired an accounting firm in canada to prepare her u s tax_return for tax_year the first u s tax_return filed by a during tax_year a had two canadian registered retirement savings_plan rrsp accounts with plan custodian with account numbers account plr-122572-10 and account the accounting firm did not inform a nor was she aware that she had to make an election pursuant to paragraph of article xviii of the u s -canada income_tax treaty on form_8891 to defer u s tax on income accrued in her rrsp accounts until her current tax preparer recently discovered the failure_to_file form_8891 a represented that as of the date of the ruling_request the internal_revenue_service has not communicated with her regarding her rrsp accounts sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a an extension of time provided that a satisfies the standards set forth in sec_301_9100-3 based on the information submitted and representations made we conclude that a satisfies the standards of sec_301_9100-3 accordingly a is granted an extension of time until days from the date of this ruling letter to elect the provisions of revproc_2002_23 for tax_year pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner a must file form_8891 for tax_year and all subsequent tax years until the year in which a final distribution is made from each of the rrsp accounts covered by this ruling letter as provided in sec_301_9100-1 the granting of an extension of time is not a determination that a is otherwise eligible to make the above-described election plr-122572-10 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with a’s amended tax_return for tax_year this ruling is directed only to the taxpayer who has requested it sec_6110 provides that it may not be used or cited as precedent sincerely _______________ m grace fleeman senior technical reviewer cc intl br1 enclosure copy for purposes
